                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MARITZ HOLDINGS INC. and MARITZ )
 MOTIVATION INC.,                )
                                 )
          Plaintiffs,            )
                                 )                           Case No. 4:21-cv-00438
 v.                              )
                                 )
 DREW CARTER, et al.,            )
                                 )
                    Defendants.  )

             DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
              MOTION TO DISMISS THE SECOND AMENDED COMPLAINT

                                            Introduction
         Plaintiffs Maritz Holdings Inc. (“Maritz Holdings”) and Maritz Motivation Inc. (“Maritz

Motivation”) (collectively “Maritz”) laid off or furloughed a number of the Individual Defendants

in August of 2020. Those Individual Defendants who were laid-off or furloughed by Maritz

subsequently formed Whistle. More than seven months later, Maritz concluded that Whistle is

competing with Maritz, and, based on that conclusion, assumes that the only way that Whistle

could compete with Maritz is by using Maritz’s supposed trade secrets.

         Maritz’s original complaint consisted of conclusory allegations that failed to state a claim.

After Defendants pointed out the original complaint’s deficiencies in a Rule 12(b)(6) Motion to

Dismiss, Maritz elected to file an Amended Complaint. Defendants then moved to dismiss the

Amended Complaint, based on largely the same deficiencies that existed in the original Complaint.

In response, Maritz again sought leave to amend. Now before the Court is Maritz’s Second

Amended Complaint. Many of the deficiencies in the Second Amended Complaint are the same

as those addressed by Defendants in their two prior motions to dismiss.




5960339/5/20460.001
         First, although Maritz now includes certain allegations of specific purported trade secrets

that it contends were misappropriated by certain of the Defendants, it fails to allege any

misappropriation as to other Defendants. Instead, Maritz improperly groups all of the Defendants

together and concludes that all Defendants have misappropriated purported trade secrets, despite

there being no allegations that would support that sweeping conclusion. Beyond that, Maritz

attempts to rely on the inevitable disclosure theory of misappropriation to support vague and

general claims of misappropriation of unidentified and “intangible” supposed trade secrets.

Second, the Second Amended Complaint also confirms that Maritz’s claim for breach of the

restrictive covenant agreements fails because they lack consideration and are otherwise

unenforceable on their face. The other claims fail because they are derivative of the trade secret

claims and the breach of contract claims, or they suffer from additional legal defects that require

dismissal. Accordingly, the Second Amended Complaint should be dismissed.

                                           Relevant Background
         Maritz provides loyalty and incentive programming and strategy. Amended Complaint, ¶

381 Maritz Motivation “is the Maritz subsidiary responsible for designing, marketing, selling, and

implementing programs intended to cultivate customer loyalty, employee engagement, and

increased sales – including channel sales incentive programing.” Id. at ¶ 39. The Second Amended

Complaint describes “channel sales incentive programs” as “a series of policies and programs

implemented within a business to incentivize and encourage a wide range of desirable behaviors

for its channel sales partners.” Id. at ¶ 42.




1
 Although Defendants generally dispute the veracity of the Second Amended Complaint’s allegations, they are taken
as true solely for the purposes of the Motion to Dismiss.


                                                       2
5960339/5/20460.001
          Defendants Carter, Dornfeld, Wolfersberger, Newman, Hrdlicka, Valenti, and Conwell

(collectively the “Individual Defendants”) are all former employees of either Maritz Motivation or

Maritz Holdings and held various positions at Maritz ranging in seniority from President to

“Analyst – Developer I.” Id. at ¶¶ 71-77. Maritz alleges that each of the Individual Defendants

electronically signed a Confidentiality, Non-Competition, Non-Solicitation and Inventions

Agreement (the “Restrictive Covenant Agreements”) through Maritz’s “Learning Management

System module in conjunction with” the Individual Defendant’s “new hire paperwork.” Id. at ¶

59.2     The Restrictive Covenant Agreements contain broadly worded non-compete, non-

solicitation, and confidentiality provisions. See, Ex. A to Second Amended Complaint. Maritz

concedes that it provided no consideration to the Individual Defendants other than the purported

consideration of continued at-will employment and “the opportunity for valuable training, work

assignments, and exposure to Confidential Information during the course of [the Individual

Defendants’] employment.” Id. at ¶¶ 61-62 and Ex. A to Second Amended Complaint (emphasis

added).

          “By the end of 2020,” Maritz terminated the employment of Dornfeld and Wolfersberger

“as part of a reduction in force.” Amended Complaint at ¶ 103. Maritz also planned to lay-off

Carter and ultimately fired him on August 24, 2020, purportedly for cause. Id. at ¶¶ 84; 89. Maritz

also furloughed Newman in 2020. Id. at ¶ 103. Hrdlicka voluntarily resigned from his position at

Maritz Motivation, as did Valenti and Conwell, who both worked at Maritz Motivation for less

than a year. Id. Maritz alleges that each of the Individual Defendants, except for Conwell, were

part of a group of employees who were to work for a new company to be formed by Maritz




2
 The Second Amended Complaint includes only an unsigned version of the Restrictive Covenant Agreement as
Exhibit A.

                                                     3
5960339/5/20460.001
(referred to in the Second Amended Complaint as “NewCo”), but that Maritz decided not to move

forward with NewCo on August 20, 2020. Id. at ¶¶ 81-82; 85.

         Maritz concludes, all on information and belief, that Whistle is competing with it by

“designing, selling, implementing, and/or consulting on channel sales incentive programs” based

on Maritz’s interpretation of Whistle’s website, which even Maritz acknowledges could be

overstating Whistle’s services and capabilities. Id. at ¶¶ 41; 114-121; 125. Based on Maritz’s

belief that Whistle is competing with it, Maritz alleges that it would be “effectively impossible” to

do so without using its purported “confidential information” and “trade secrets.” Id. at ¶ 21. Maritz

concludes that each of the Individual Defendants had “extensive access” to broadly described

“confidential information” and “trade secrets,” and Maritz claims that all of the Individual

Defendants will inevitably disclose the purported “confidential information” and “trade secrets.”

Second Amended Complaint at ¶¶ 21; 70; 122-124; 170.

                                            Argument
I.       Legal Standard.
         A Rule 12(b)(6) motion seeks dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In reviewing a Rule 12(b)(6) motion, the

Court need not accept as true any unsupported conclusions, unsupported inferences, nor

“threadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A plaintiff’s factual allegations must “raise a right to relief above the speculative level”

and state a “plausible claim for relief” to survive a motion to dismiss. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than the sheer possibility that a defendant has acted unlawfully.” Iqbal, 566

U.S. at 678.




                                                 4
5960339/5/20460.001
II.      Count I Should Be Dismissed Because the Restrictive Covenant Agreements Lack
         Consideration and Are Unenforceable As a Matter of Law.
         Restrictive covenants are disfavored under Missouri law because they limit an individual’s

exercise or pursuit of their occupations and are a restraint of trade. Sturgis Equip. Co., Inc. v.

Falcon Indus. Sales Co., 930 S.W.2d 14, 16-17 (Mo. Ct. App. 1996); see also Mo. Rev. Stat. §

416.031. “Generally, because covenants not to compete are considered to be restraints on trade,

they are presumptively void and are enforceable only to the extent that they are demonstratively

reasonable.” Brown v. Rollet Bros. Trucking Co., Inc., 291 S.W.3d 766, 773 (Mo. Ct. App. 2009).

The Restrictive Covenant Agreements at issue here are unenforceable as a matter of law because

they lack consideration and are overbroad and unenforceable on their face.

         A. The Restrictive Covenants Are Unsupported by Adequate Consideration.

         A contract containing a restrictive covenant, like every other contract, must be supported

by consideration. Mayer Hoffman McCann, P.C. v. Barton, 614 F.3d 893, 902 (8th Cir. 2010).

Consideration is something of value that moves from one party to the other, including a promise

for which the promisor receives a legal right to which he would not otherwise have been entitled.

Id. On the other hand, “a promise is not good consideration unless there is mutuality of obligation,

so that each party has the right to hold the other to a positive agreement.” Sumners v. Serv. Vending

Co., Inc., 102 S.W.3d 37, 41 (Mo. Ct. App. 2003) (emphasis in original).

         “An offer of at-will employment, or the continuation of at-will employment, is simply not

a source of consideration under Missouri contract law.” Durrell v. Tech Elec., Inc., 2016 WL

6696070, *5 (E.D. Mo. Nov. 15, 2016) (a restrictive covenant supported only by at-will

employment was insufficient consideration).          That is because in an at-will employment

relationship:




                                                 5
5960339/5/20460.001
         the employer makes no legally enforceable promise to do or refrain from doing
         anything that it is not already entitled to do. The employer can still terminate the
         employee for any reason.

Id. quoting Baker v. Bristol Care, Inc., 450 S.W.3d 770, 775 (Mo. banc 2014).

         Maritz alleges that the only consideration exchanged in connection with the Restrictive

Covenant Agreements was the Individual Defendants’ continued at-will employment and “the

opportunity for valuable training, work assignments and exposure to Confidential Information

during the course of [the Individual Defendants’] employment.” Second Amended Complaint at

¶ 50 and Ex. A to Second Amended Complaint (emphasis added). However, merely reciting that

an employee may receive the opportunity for training, work assignments, and exposure to

purported “confidential information” at the whim of the employer, is simply a different way of

describing at-will employment and is a promise of nothing at all. Baker, 450 S.W.3d at 776 (a

promise is illusory when one party can unilaterally avoid its obligations). Just like at-will

employment, which can be terminated at any time for any reason, the employer likewise can

suspend, terminate, or withhold opportunities for the purported “valuable training, work

assignments and exposure to Confidential Information” at will. Such an illusory promise does not

create any mutuality of obligation or enforceable promise by the employer. Id. Since there is no

valid consideration to support the Restrictive Covenant Agreements, Count I should be dismissed

with prejudice.

         B. The Restrictive Covenants Are Patently Overbroad.

         Even if they were supported by adequate consideration, the Restrictive Covenant

Agreements are unenforceable because they are overbroad and unreasonable on their face. See

e.g. Paradise v. Midwest Asphalt Coatings, Inc., 316 S.W.3d 327, 330 (Mo. Ct. App. 2010) (courts




                                                  6
5960339/5/20460.001
can invalidate an overbroad restrictive covenant); Payroll Advance, Inc. v. Yates, 270 S.W.3d 428,

437 (Mo. Ct. App. 2008) (“blue penciling” is optional, and courts need not rewrite provisions).

         Maritz’s confidentiality provision is unenforceable because it is unlimited in its temporal

scope. Khazai v. Watlow Elec. Mfg. Co., 201 F. Supp. 2d 967, 975 (E.D. Mo. 2001) (applying

Missouri law) (“[c]learly, such an open-ended time period is unreasonable and unenforceable”).

It is also unenforceable because “Confidential Information” is defined so broadly as to include

virtually every piece of information regarding Maritz (defined to include every Maritz entity). See

Ex. A to Second Amended Complaint. Maritz does not have any protectable business interest in

non-confidential information, and much of the broad and general categories of information

contained in Maritz’s definition of “Confidential Information” necessarily include information that

is not confidential. Therefore, Maritz’s attempt to define nearly every facet of its business as

“Confidential Information” renders the confidentiality provision unenforceable on its face.

         The employee non-solicitation is also overbroad and unenforceable. It states:

         During your employment with Maritz [defined to include every Maritz entity] and
         for 12 months after such employment ends (for any reason whatsoever), you agree
         not to solicit or influence any Maritz employee to end his/her employment with
         Maritz (even if the employee being solicited initiates contact) or otherwise attempt
         to interfere with the employment relationship between Maritz and any Maritz
         employee, including the employee’s duty of loyalty to Maritz. This means you
         cannot solicit or influence any of these employees to end his/her employment with
         Maritz, either directly or indirectly, for your own benefit or for the benefit of
         another business. For purposes of this paragraph, “Maritz employee” includes
         anyone who is employed by Maritz at the time of solicitation, or who was employed
         by Maritz within 90 days prior to any such solicitation.

         Id. Thus, Maritz sees fit to restrict its former employees, for a period of a year after their

employment ends (even if they were let go, as over a thousand of Maritz employees were in 2020),

from soliciting or indirectly influencing any former colleague (even those who no longer work at

Maritz, if their employment ended less than 90 days previously) to end his or her employment with



                                                   7
5960339/5/20460.001
Maritz, whatever the position (i.e. senior executive to janitor and everything in between) across

the entire Maritz enterprise (consisting of thousands of employees). The employee solicitation

provision is hopelessly overbroad, untethered to any protectable business interest, and therefore,

unenforceable. Accordingly, Count I should be dismissed.

III.     Counts II and III Fail to State Claims for Trade Secret Misappropriation.

         A. Maritz Has Failed to Adequately Plead a Cause of Action Under the Defend
            Trade Secrets Act (“DTSA”).
         Under the DTSA, “[a]n owner of a trade secret that is misappropriated may bring a civil

action…if the trade secret is related to a product or service used in, or intended for use in, interstate

or foreign commerce. 18 U.S.C. § 1836(b)(1). To qualify as a trade secret under the DTSA, the

information at issue must derive economic value from not being generally known or ascertainable

through proper means, and it must be subject to reasonable measures to keep the information

secret. See 18 U.S.C. § 1839(3). “Misappropriation” includes improper acquisition of a trade

secret or the unauthorized disclosure or use of a trade secret by a person who improperly acquired

it or knew of a duty to maintain the secrecy or limit the use of a trade secret. 18 U.S.C. § 1839(5).

         Maritz’s misappropriation of trade secret claims is based on improper “group pleading”

because Maritz continues to lump all of the defendants together without alleging how each of the

defendants allegedly misappropriated Maritz’s purported trade secrets. Although the Second

Amended Complaint includes some specific factual allegations related to Carter, Hrdlicka, Valenti

and Conwell, Maritz fails to allege any misappropriation of trade secrets by Newman,

Wolfersberger or Dornfeld. See, the Second Amended Complaint, ¶¶ 90, 99. Rather Maritz simply

groups those defendants into conclusory allegations that all of the Defendants purportedly

misappropriated trade secrets. Id. at ¶¶ 123, 140, 168-170. Under the Federal Rules of Civil

Procedure, “[a] complaint based on a theory of collective responsibility must be dismissed”


                                                   8
5960339/5/20460.001
because “each defendant is entitled to know what he or she did that is asserted to be wrongful,”

and “that is true even for allegations of conspiracy.” Bank of Am., N.A. v. Knight, 725 F.3d 815,

818 (7th Cir. 2013); see also Boggs v. Am. Optical Co., 2015 WL 300509, at *2 (E.D. Mo. Jan.

22, 2015) (“[a] complaint which lumps all defendants together and does not sufficiently allege who

did what to whom, fails to state a claim for relief because it does not provide fair notice of the

grounds for the claims made against a particular defendant”). Counts II and III of Maritz’s Second

Amended Complaint should be dismissed on that basis alone.

         Beyond that, as to Carter, Hrdlicka, Valenti and Conwell, the allegations of

misappropriation are not even limited to the specific purported trade secrets that Maritz alleges to

have been misappropriated. Indeed, Maritz alleges a non-exhaustive list of its supposed “trade

secrets:

         This trade secret information includes, but is not limited to: the structure and
         capabilities of Maritz’s data warehouse and programs; the source code for Maritz’s
         software; the compilation of data maintained by Maritz related to its participants in
         its channel incentives programs; and Maritz’s business plans and customer
         proposals.

See, the Second Amended Complaint, ¶ 163 (emphasis added). The open-ended and unlimited

nature of Maritz’s list of purported “trade secrets” makes it impossible for Defendants to discern

the identity of any specific trade secrets, let alone which purported trade secrets were allegedly

misappropriated by which Defendant. This is insufficient to “provide fair notice of the grounds

for the claims made against a particular defendant,” and therefore Counts II and III should be

dismissed. Boggs, 2015 WL 300509, at *2.

         Moreover, Maritz’s vague allegations are made more problematic due to the fact that their

claims include both “tangible and intangible” trade secrets. See, the Second Amended Complaint,

¶ 168. Defendants are forced to guess as to what supposed “intangible” trade secrets they possess.



                                                  9
5960339/5/20460.001
Maritz appears to be contending that the Individual Defendants possess information in their heads

that will be inevitably disclosed through their employment with Whistle.                             The “inevitable

disclosure” doctrine, however, has not been accepted or rejected by the Eighth Circuit, although

many District Courts in the Eighth Circuit have declined to apply it. See e.g. Serv. Corp. v. N. Am.

Mortg., 2000 WL 33739340, *12 (E.D. Mo. Dec. 6, 2000); Int’l Bus. Mach. Corp. v. Seagate

Tech., Inc., 941 F. Supp. 98, 101 and n. 1 (D. Minn. 1992); H&R Block E. Tax Serv., Inc. v.

Enchura, 122 F. Supp. 2d 1067, 1074-75 (W.D. Mo. Nov. 2, 2000). Similarly, “Missouri has not

formally adopted the doctrine of inevitable disclosure.” Schenck Process LLC v. Zeppelin Sys.

USA, Inc., 2018 WL 4279223, *2 (W.D. Mo. June 25, 2018). Even in jurisdictions where the

inevitable disclosure doctrine is applicable, “courts do not often apply the inevitable disclosure

doctrine” and are “cautious in [their] application of this doctrine.” Triumph Packaging Grp. v.

Ward, 834 F. Supp. 2d 796, 809 (N.D. Ill. 2011) (collecting cases).3 The parties have already

conducted extensive discovery and Maritz should be able to clearly identify the specific trade

secrets that it believes are at issue in this case and which particular Defendant misappropriated the

same.

         B. The MUTSA Claim Fails For the Same Reasons As the DTSA Claim.
         Because the elements of “trade secret misappropriation claims under the DTSA and

MUTSA are essentially the same,” the MUTSA claim fails for the reasons stated in sections




3
  Even if the “inevitable disclosure” doctrine was accepted, however, it would not apply here because “to prevail under
this theory, employers must demonstrate inevitability exists with facts indicating that the nature of the secrets at issue
and the nature of the employee’s past and future work justify an inference that the employee cannot help but consider
secret information.” H&R Block, 122 F. Supp. 2d at 1076. Mere suspicion or apprehension is insufficient. Int’l.
Business Mach. Corp., 941 F. Supp. at 101; See Also, Sip-Top, Inc. v. Ecko Grp., Inc., 86 F.3d 827, 831 (8th Cir. 1996)
(refusing to infer disclosure of confidential information because plaintiff’s theory of disclosure was “nothing more
than mere speculation”). An “inevitable disclosure” theory, like any other claim, must include sufficient factual
allegations that support the inference. Pittsburgh Logistics Sys., 2019 WL 2443035 at *11. No such factual allegations
have been made by Maritz in the Second Amended Complaint.


                                                           10
5960339/5/20460.001
2(A)(i)-(ii) infra. See e.g. Phyllis Schlafly Revocable Trust v. Cori, 2016 WL 6611133, *2 (E.D.

Mo. Nov. 9, 2016) (analyzing DTSA and MUTSA claims together because the elements are

essentially the same and the definitions of “trade secret” are essentially the same).

IV.      Count IV Fails to State a Claim for Breach of Fiduciary Duty or a Duty of Loyalty.
         Count IV alleges that Carter, Dornfeld, and Wolfersberger “moved forward with plans to

usurp the business model and plans for NewCo” after learning that Maritz determined not to move

forward with the NewCo spin-off. See Second Amended Complaint at ¶ 187. Although Maritz

uses the word “usurp,” Maritz has not alleged the usurpation of a corporate opportunity. Chemical

Dynamics, Inc. v. Newfeld, 728 S.W.2d 590, 592-93 (Mo. Ct. App. 1987) (the “corporate

opportunity doctrine” exists to prevent a fiduciary from taking for himself a business opportunity

within the line of the corporation’s business that was presented to him in his capacity as an agent

of the corporation, without first presenting the opportunity to the corporation). Maritz’s “business

model and plans” for spinning-off a portion of its business are not subject to the corporate

opportunity doctrine because they are not business opportunities. Rather, as Maritz concedes in

its Second Amended Complaint, the plan for NewCo was simply a continuation of the same

business activities in which Maritz was already engaged, only spun out into a separate entity to be

financed by third parties. See Second Amended Complaint at ¶¶ 9-10 (“The plans for NewCo

involved marketing and selling the same kind of products and services offered by Maritz

Motivation, both then and now”) and ¶ 85 (“Maritz decided it would continue offering these

products and services internally through Maritz Motivation, as it had done before”). Therefore,

according to Maritz, the supposed “corporate opportunity” that Maritz alleges was “usurped” is

simply the idea to offer similar products and services as Maritz. Id. The “corporate opportunity”

doctrine does not prohibit competition. The Second Amended Complaint does not allege that



                                                 11
5960339/5/20460.001
Carter, Dornfeld, or Wolfersberger diverted prospective clients or other business opportunities

from Maritz to Whistle, and therefore, it fails to state a claim for breach of fiduciary duty.4

         The gist of Maritz’s breach of fiduciary duty claim against Carter, Dornfeld, and

Wolfersberger is that, after Maritz informed them that they were all being laid off, they started

planning to form a new business venture while still employed with Maritz. Under Missouri law,

however, it is not a breach of the duty of loyalty for employees, while still employed, to agree

among themselves to compete with their employer upon termination of their employment or to

plan and take preparatory steps for competition. Nat’l. Rejectors, Inc. v. Trieman, 409 S.W.2d 1,

26-27 (Mo. banc 1966); Western Blue Print Co., LLC v. Roberts, 367 S.W.3d 7, 17 (Mo. banc

2012). That principle should hold especially true in this case, where the employees’ decision to

form a new business was necessitated by the fact that they were going to be laid off by their

employer.

         Moreover, Maritz’s conclusion that Carter, Dornfeld, and Wolfersberger breached a duty

of loyalty owed to Maritz by soliciting Maritz’s customers, prospective customers, and employees

also fails. First, the Second Amended Complaint does not contain any well-pled allegations that

the Individual Defendants solicited any of Maritz’s customers or prospective customers at any

time, let alone that such conduct occurred during their employment with Maritz. Second, any

alleged solicitation of Maritz’s employees does not state a claim for breach of a duty of loyalty,

since employees are free to agree among themselves to compete with their current employer upon

termination of their employment. Walter E. Zemitzsch, Inc. v. Harrison, 712 S.W.2d 418, 421




4
  Even if the idea of providing similar products or services as Maritz could fall within the ambit of the “corporate
opportunity” doctrine, Maritz concedes that it determined not to move forward with its NewCo plans. Thus, the
supposed “usurpation” of those plans cannot form the basis of a breach of fiduciary duty claim. Chemical Dynamics,
Inc. v. Newfeld, 728 S.W.2d 590, 593 (Mo. Ct. App. 1987) (if opportunity is presented to corporation first, there is no
breach of fiduciary duty for an officer or director to later avail themselves of opportunity).

                                                         12
5960339/5/20460.001
(Mo. Ct. App. 1986); Western Blue Print Co., 367 S.W.3d 7 at 17. Therefore, Count IV fails to

state a claim for breach of the duty of loyalty and should be dismissed.

V.       Count V Fails to State a Claim for Unjust Enrichment.
         In Count V, Maritz asserts a claim for unjust enrichment premised on the same conclusory

allegations that all of the Individual Defendants have access to and will inevitably use or disclose

a broad and unlimited list of general categories of information that Maritz contends are trade

secrets, including “intangible” trade secrets that purportedly reside in the Individual Defendants’

heads.       Because the Second Amended Complaint lacks factual allegations of actual

misappropriation with respect to all of the Individual Defendants, the unjust enrichment claim fails

for the same reasons as set forth in section III, infra.

VI.      Count VI Fails to State a Claim for Tortious Interference.
         Maritz’s tortious interference with contract claim is premised on the assumption that the

Restrictive Covenant Agreements are valid and enforceable contracts and that the Individual

Defendants have all “induced, encouraged, and assisted the other Individual Defendants” to breach

the Restrictive Covenant Agreements. However, for the same reasons stated in Section II, infra,

the Restrictive Covenant Agreements are void as a matter of law, and therefore, Count VI should

be dismissed with prejudice.

VII.     Count VII Fails to State a Claim for Violation of the Computer Fraud and Abuse
         Act
         In Count VII, Maritz alleges that Carter, Hrdlicka, Valenti and Conwell violated the

Computer Fraud and Abuse Act (the “CFAA”). As an initial matter, Maritz does not specify which

section of the CFAA they contend were violated by Carter, Hrdlicka, Valenti or Conwell. This

deficiency alone renders the claim deficient. Beyond that, the allegations contained in the Second

Amended Complaint do not give rise to a claim under the CFAA as a matter of law. A civil claim



                                                  13
5960339/5/20460.001
under the Computer Fraud and Abuse Act requires (i) damage or loss (ii) by reason of (iii) a

violation of § 1030 of the CFAA, and (iv) it must include conduct involving one of the factors in

§ 1030(c)(4)(A)(i)(I)-(V). Lasco Foods, Inc. v. Hall and Shaw Sales, Marketing & Consulting,

LLC, 600 F.Supp. 2d 1045, 1050 (E.D. Mo. 2009). Notably, the CFAA was “not meant to cover

the disloyal employee who walks off with confidential information” and the “CFAA should not be

used to prosecute employees who are merely disloyal.” Del Monte Fresh Produce, N.A., Inc. v.

Chiquita Brands Int’l, 616 F. Supp. 2d 805, 813 (N.D. Ill. 2009). Instead, the underlying concern

of the CFAA is “damage to data.” Id.

         In Van Buren v. United States, the United States Supreme Court recently resolved a split

among the circuit courts of appeal regarding whether an employee violates the CFAA when he

“exceeds authorization” by accessing a computer with authorization “but then obtains information

located in particular areas of the computer – such as files, folders, or databases – that are off limits

to him.” Van Buren v. United States, 141 S. Ct. 1648, 1662 (2021). Prior to the Van Buren

decision, some courts held that an employee violates the CFAA merely by “exceeding

authorization,” or using information that the employee was entitled to access for a purpose that

was unauthorized. Mineral Area Cmty. Psychiatric Rehab. Ctr., Inc. v. Duncan, 2021 WL 84490,

*1-2 (E.D. Mo. January 11, 2011). Other courts subscribed to a narrower reading of the CFAA,

whereby “the misuse or misappropriation of confidential information stored on a computer to

which the defendant has authority to access does not give rise to liability.” Id. (internal citations

omitted). In Van Buren, the Supreme Court resolved that conflict in favor of the narrower

interpretation of the CFAA. Van Buren, 141 S. Ct. at 1662.

         While the Second Amended Complaint does not specify which section of the CFAA is at

issue, it does make clear that Maritz’s claim is premised on the type of broad reading of the CFAA



                                                  14
5960339/5/20460.001
that Van Buren rejected because it is based on Carter, Hrdlicka, Valenti and Conwell “exceeding

their authorization” or “exceeding the scope of their authorization” in saving alleged confidential

or trade secret information to “cloud-based storage platforms” or a “personal email account.” See,

the Second Amended Complaint, ¶¶ 206-208. Maritz does not allege that Carter, Hrdlicka, Valenti

or Conwell accessed information that was off limits to them. In fact, the allegations in the Second

Amended Complaint establish the opposite. Maritz alleges that each of the Individual Defendants

had extensive access to Maritz’s supposed trade secrets and confidential information. As to Carter,

Maritz alleges that he forwarded emails that were contained in his own Maritz email account to

his personal email account. See, the Second Amended Complaint, ¶ 90. Maritz does not allege

that Carter’s own email account was off limits to him, nor can it. As to Hrdlicka, Valenti and

Conwell, Maritz alleges that, as part of their positions at Maritz, “each of them had extensive

access to Maritz’s code repository, software program designs, database structure and architecture,

and channel sales incentives databases” and that they checked into Maritz’s code repository on a

“near-daily basis.” See, the Second Amended Complaint, ¶ 80. Maritz then alleges that “source

code and database schema files” were then misappropriated by Valenti, Conwell and Hrdlicka and

that such actions “exceeded their authorization to access Maritz’s computer network.” See, the

Second Amended Complaint, ¶¶ 99, 206. These are precisely the type of allegations that do not

support a cause of action under the CFAA. See, Van Buren, 141 S. Ct. at 1662. Therefore, Count

VII should be dismissed with prejudice.

                                           Conclusion
         For the reasons set forth herein, the Motion to Dismiss should be granted and the Second

Amended Complaint should be dismissed.




                                                15
5960339/5/20460.001
                      RESPECTFULLY SUBMITTED,

                      DREW CARTER, CHRIS DORNFELD, JESSE
                      WOLFERSBERGER, LAUREL NEWMAN,
                      ANDREW HRDLICKA, BEN VALENTI,
                      DANIEL CONWELL, WHISTLE SYSTEMS,
                      LLC AND WE WHISTLE, LLC


                      /s/ Matthew R. Barrett

                      Richard Z. Wolf, #6301209(IL pro hac vice)
                      Matthew R. Barrett, #6308549(IL pro hac vice)
                      HORWOOD MARCUS & BERK CHARTERED
                      500 W. Madison Avenue, Suite 3700
                      Chicago, Illinois 60661
                      Ph:    312-606-3200
                      Fax: 312-606-3232
                      rwolf@hmblaw.com
                      mbarrett@hmblaw.com

                      Brian M. Wacker, #61913(MO)
                      Justin A. Welply, #65262(MO)
                      SMITHAMUNDSEN LLC
                      120 S. Central Avenue, Suite 700
                      Saint Louis, Missouri 63105
                      Ph:     314-719-3700
                      Fax: 314-719-3710
                      bwacker@salawus.com
                      jwelply@salawus.com


                      ATTORNEYS FOR DEFENDANTS




                        16
5960339/5/20460.001
                                CERTIFICATE OF SERVICE

        The undersigned attorney of record hereby certifies that he caused a true and correct copy
of the foregoing DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
MOTION TO DISMISS THE SECOND AMENDED COMPLAINT to be filed electronically
in the United States District Court for the Eastern District of Missouri on this 10th day of August,
2021. Notice and a complete copy of this filing will be served upon all counsel of record by
operation of the Court’s CM/ECF electronic filing system.


                                              /s/        Matthew R. Barrett




                                                    17
5960339/5/20460.001
